department of the treasury internal_revenue_service washington d c may number release date cc dom fs it a tl-n-201-00 uilc internal_revenue_service national_office field_service_advice memorandum for thomas g schleier assistant district_counsel cc wr nca sf from deborah a butler assistant chief_counsel field service cc dom fs subject qualification as replacement_property under sec_1033 this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer subsidiary_corporation corporation corporation corporation corporation a b c d e f g h a b c d e f g h i k l m n legend cont’d j year year year year year location x location y property date date date date date date date storm issues whether g are property which is similar_or_related_in_service_or_use to c for purposes of deferring gain under sec_1033 if the g do not qualify as similar_property whether the gain resulting from the involuntary_conversion is taxable in the year the property was destroyed in the year the insurance claim was settled or in the years the insurance proceeds were received if the g qualify as similar_property whether subsidiary is required to reduce its basis for purposes of computing depletion by the amount of gain realized but not recognized from the involuntary_conversion conclusions we conclude the g are not property which is similar_or_related_in_service_or_use to c for purposes of deferring gain under sec_1033 accordingly subsidiary’s acquisition of control of corporation does not qualify as replacement_property under sec_1033 and subsidiary must recognize the gain from the conversion the amount of taxable gain resulting from the involuntary_conversion will have to be redetermined based on our conclusions on issue subsidiary received a partial payment of insurance proceeds in year the year the property was destroyed to the extent the insurance proceeds received in year exceeded the amount of taxable gain as redetermined subsidiary should be required to recognize the gain in year the remaining gain should be recognized in the year the insurance claim was settled if the taxable gain does not exceed the portion of insurance proceeds received in year subsidiary should be allowed to defer recognition of the gain until the year the insurance claim was settled if it is determined that the principal property owned by corporation was in fact similar_or_related_in_service_or_use to subsidiary’s destroyed property subsidiary is required to reduce the basis of the stock but not the basis of the property in accordance with the version of sec_1033 in effect in year when the involuntary_conversion occurred however because taxpayer and subsidiary played an integral part in structuring the transaction to reap the benefits of a stock purchase under sec_1033 the service can step the transaction together to reflect that corporation did not exchange property corporation stock in a valid sec_351 exchange the substance of the transaction reflects that corporation instead sold property directly to subsidiary facts taxpayer is engaged on a worldwide basis in the exploration for and the development production purchase transportation and sale of a and b taxpayer is the common parent of an affiliated_group_of_corporations that filed consolidated corporate_income_tax returns for year through year inclusive subsidiary is a member of the affiliated_group on date storm caused extensive damage to subsidiary's property including c d and e located in location x some of the property was toppled over and totally destroyed some of the property suffered sufficient damage to be condemned other damaged property was capable of being repaired subsidiary however was later able to access those resources by restoring some of the d subsidiary’s adjusted_basis in the destroyed property was f the properties damaged by storm were covered by insurance subsidiary received insurance proceeds in the amount of c in year however there was a delay in determining the full amount that subsidiary was entitled to on date subsidiary settled its insurance claim for losses caused by storm the covered losses agreed upon totaled a after reductions for the deductible and for amounts paid in year subsidiary received insurance proceeds of d in year accordingly subsidiary received insurance proceeds from this incident in the total amount of b although subsidiary made expenditures to restore access to its f in location x the cost of restoring the d and e was not treated as replacement_property for purposes of sec_1033 instead subsidiary deducted these expenditures under section in addition subsidiary acquired certain property as set forth below in an effort to take advantage of the benefits of sec_1033 subsidiary decided to acquire property in location y property which produces b was operated by corporation and the rights to the property were owned by corporation corporation corporation and corporation in a joint_venture none of the corporations was related to taxpayer subsidiary or to each other corporation corporation corporation and corporation owned approximately and of property respectively property consisted of equipment facilities agreements easements and records as well as d and g however it is our understanding that g comprised the bulk of the value of property the information we have indicates that taxpayer was originally involved in negotiations for the purchase of property with each of the corporations individually it appears that later corporation was primarily responsible for negotiating the terms of the sale on behalf of the sellers the negotiations between taxpayer and the individual corporations took place in july august and early september of year documents reflecting the substance of these negotiations do not suggest that it was originally contemplated that the acquisition of property would be a stock purchase in fact the determination to structure the deal as a stock purchase does not appear to have been made until late september in year an internal memorandum between taxpayer and subsidiary officers dated date discussed the negotiations for property between taxpayer and corporation it also discussed that certain tax benefits under sec_1033 yet to be arranged 1documents indicate that subsidiary first identified property as replacement_property as early as date we do not know whether subsidiary may have identified property as replacement_property prior to date could improve the net present_value of the transaction as structured according to the memorandum subsidiary requests your assistance in reporting to the executive committee the proposed acquisition of property from corporation and partners we have reached agreement with corporation and partners to acquire their interests finalization of the transaction is expected prior to year end with an effective date of date additional value to taxpayer may also be realized by deferring the gain on storm settlement funds under sec_1033 provisions while the precise benefit we may realize will depend on items yet to be resolved such as the exact structure of the transaction and the financial position of the sellers the potential benefit to taxpayer ranges from zero to approximately dollar_figure million npv net present_value to achieve this potential uplift the transaction will need to be structured so that the interests of the current owners are conveyed into an as yet undesignated corporation whose stock will subsequently be acquired by subsidiary_corporation has expressed a willingness to consider structuring the transaction in this manner but specific details have not yet been addressed and no final agreement has been reached on this point a further increase in purchase_price of up to dollar_figure million dependent on the level of benefit gained may be required to provide additional incentive to the sellers to accommodate our desires for the transaction structure emphasis added an internal memorandum in subsidiary’s records dated date addressed additional reasons for structuring the acquisition of property as a stock purchase of a newly-formed subsidiary the memorandum states the following given that there is not enough time available to perform a very thorough examination of the subject property and the fact that subsidiary is acquiring this property from smaller it would be best if the sellers transfer their interests to a newly-formed company the stock of which subsidiary would buy this new company after being bought by subsidiary would continue to operate this property in this fashion all liabilities if any would remain with the newly-formed company and would not become part of subsidiary's liabilities an additional benefit of handling this acquisition in the above fashion is that by keeping it separate we can monitor the performance of this acquisition as though it was a separate business opportunity giving the team who will be managing it a sense of ownership and accountability if taxpayer decides to sell at some point in the future it would be very easy to simply sell this newly-formed company on date corporation purchased the interests in property of corporation corporation and corporation corporation then assigned its interest in the property to corporation a newly formed corporation in exchange for all of the stock in corporation the agreement by which corporation assigned its interest in property to corporation was also executed on date although it purports to be effective as of date also on date subsidiary purchased all of the stock of corporation from corporation for e corporation is now a wholly-owned subsidiary of subsidiary and a member of taxpayer’s consolidated_group at the time subsidiary purchased corporation 5's stock the assets of corporation consisted of h valued at g and g valued at h subsidiary argues it is entitled to defer the gain realized from the involuntary_conversion of its assets under sec_1033 it treats the corporation stock as qualified_replacement_property based on sec_1033 in addition to the stock subsidiary purchased two c in year as replacement_property it is not clear what subsidiary paid for the two c however subsidiary allocated basis to the replacement_property as follows stock in corporation c j k for depletion purposes subsidiary claims a basis of h in the property g this represents the cost to corporation of acquiring the g subsidiary argues that for the year in which the property was destroyed the rules under sec_1033 requiring adjustments to the basis of replacement_property to reflect the gain_or_loss resulting from the involuntary_conversion apply to the stock rather than to the underlying assets we note that there is little to explain why corporation only a owner in property was identified and selected as the company that would purchase the interests of the other joint venturers exchange them for stock in corporation and sell the stock to subsidiary on its consolidated_returns for the year year and year subsidiary deducted cost_depletion with respect to the g owned by corporation in the following amounts year depletion deduction_year year year law and analysis l m n sec_1033 provides the general_rule that gain resulting from the compulsory or involuntary_conversion of property as a result of its destruction in whole or in part theft seizure requisition or condemnation into money or into property that is not similar or related in use to the converted property shall be recognized under sec_1033 a taxpayer may defer recognition of gain resulting from an involuntary_conversion if during a specified period the taxpayer for the purpose of replacing the property so converted purchases other_property that is similar_or_related_in_service_or_use to the converted property a taxpayer also has the option of purchasing stock in the acquisition of control of a corporation owning property that is similar_or_related_in_service_or_use to the converted property in either case the taxpayer must recognize gain from the conversion only to the extent that the amount_realized on the conversion exceeds the cost of the replacement_property or stock sec_1033 provides the periods within which the taxpayer must replace the converted property in this case the replacement_period begins with the date of the disposition_of_the_converted_property and ends two years after the close of the first taxable_year in which any part of the gain is realized sec_1033 provides that for purposes of sec_1033 if real_property held for productive use in a trade_or_business or for investment is as a result of its seizure requisition or condemnation compulsorily or involuntarily converted property of a like_kind shall be treated as property similar_or_related_in_service_or_use to the converted property however sec_1033 does not apply to property that is involuntarily converted as a result of its destruction in addition sec_1033 does not apply to the purchase of stock in the acquisition of control of a corporation sec_1033 sec_1033 is intended to be a relief provision and therefore is entitled to liberal and realistic construction see eg 523_f2d_585 9th cir 74_tc_1005 acq in result in part 1982_2_cb_1 30_tc_741 acq 1959_2_cb_5 15_tc_79 acq 1950_2_cb_3 issue whether g are property that is similar_or_related_in_service_or_use to c for purposes of deferring gain under sec_1033 in this case subsidiary owned c that were destroyed in a subsidiary purchased two c and stock in a corporation that primarily owned g as replacement_property the two c acquired in year should qualify as property that is similar_or_related_in_service_or_use to the destroyed c under the functional_use_test however it is unclear based on the facts we have whether the two c were acquired timely pursuant to sec_1033 or whether subsidiary or taxpayer sought and received an extension of time for replacing the converted property accordingly we do not opine on whether subsidiary is entitled to defer gain from the conversion with respect to its acquisition of this property with respect to subsidiary’s acquisition of stock in corporation the determination of whether the stock constitutes replacement_property for purposes of sec_1033 hinges on whether the g owned by corporation are considered to be property that is similar_or_related_in_service_or_use to the c that were destroyed subsidiary is not entitled to determine whether g qualifies as replacement_property using the like-kind standard set out in sec_1033 sec_1033 applies only to real_property used in a trade_or_business that is involuntarily converted as a result of seizure requisition or condemnation as subsidiary’s property was destroyed sec_1033 is inapplicable and subsidiary may not rely on the like-kind test in revrul_64_237 1964_2_cb_319 the service announced a modification of its position regarding the meaning of the phrase similar_or_related_in_service_or_use when applied to sec_1033 replacement_property the service announced that for taxpayer-investors the focus would be on the similarity in the relationship of the services or uses that the original and replacement properties had to the taxpayer- investor in applying this test the service indicated it would consider whether the business risks associated with the properties and the demands on the taxpayer in terms of providing management services were sufficiently similar if so the replacement_property would be considered similar_or_related_in_service_or_use regardless of whether the property had a close functional similarity to the converted property however the service emphasized in revrul_64_237 that the announced modification only applied to taxpayer-investors for taxpayers that used the converted property the service indicated it would continue to adhere to the functional_use_test under which replacement_property is not considered similar_or_related_in_service_or_use to converted property unless the physical characteristics and end uses of the converted and replacement properties are closely similar in revrul_72_433 1972_2_cb_470 the service considered whether a taxpayer that retained legal_title to the converted property was entitled to defer gain under sec_1033 in that case the taxpayer granted the government a perpetual overflow easement that gave the government the right to flood his farm when necessary it was projected that the farm would be flooded once every six years the taxpayer was restricted from building structures for human habitation on the property but was allowed to continue to farm the land except when it was flooded the taxpayer used the condemnation proceeds to purchase other farm_land the service determined that under these circumstances the taxpayer was entitled to defer the gain under sec_1033 the service considered the fact that the taxpayer used the proceeds of the condemnation_award to restore his farm to its production volume prior to granting the easement and determined that sec_1033 did not require the taxpayer to be deprived of all beneficial rights in the converted property see revrul_54_575 1954_2_cb_145 in revrul_76_319 1976_2_cb_242 the owner of a recreational bowling center that was destroyed by fire attempted to replace the property with a recreational billiard center it was determined that bowling alleys and bowling equipment were insufficiently similar to billiard tables and billiard equipment for the billiard center to qualify as property similar or related in use to the converted bowling center similarly in revrul_76_390 1976_2_cb_243 it was determined that the physical characteristics and end uses of a motel were insufficiently similar to those of a mobile home park for the motel to qualify as property similar_or_related_in_service_or_use again in revrul_77_192 1977_1_cb_249 it was determined that a floating vessel that was a self-contained fish processing plant was not similar_or_related_in_service_or_use to a land-based seafood processing plant because the physical characteristics of the destroyed plant and the replacement_property were not closely similar and there were significant differences between the activities at the land-based plant compared with those on the vessel in 212_fsupp_664 e d mo the taxpayer operated a cemetery a portion of the taxpayer’s land designated for future burial plots was involuntarily converted the taxpayer replaced the land with a building which it intended to use as an office building for its business the issue was whether the building was similar_or_related_in_service_or_use to the land in finding the nature and character of the properties to be different the court emphasized that the new_building was not a replacement of the taxpayer’s income producing asset the burial land id pincite in 65_tc_263 the taxpayer engaged in an import export business in china the taxpayer imported and exported textiles which he designed and obtained the raw materials for but which were manufactured in china as a result of world war ii the taxpayer’s business was seized and he claimed a war loss the major portion of the losses sustained by the taxpayer resulted from the seizure of his inventory subsequently the taxpayer received an award from the government with respect to the lost business property he determined that part of the award should be treated as gain from an involuntary_conversion and set up a fund to replace his business the taxpayer invested the funds in a new business that was primarily engaged in the manufacture of textiles the service argued that the taxpayer was not entitled to defer gain under sec_1033 because he had not reinvested the fund in property that was similar_or_related_in_service_or_use to the converted property under the functional_use_test the service contended that the test should be applied to the particular assets converted and that only the portion of the gain that was reinvested in inventory_items should be entitled to nonrecognition the taxpayer argued the functional_use_test was satisfied without reference to the nature of particular assets if the general character of the new business was substantially the same as that of the old the tax_court did not entirely agree with either party the court viewed some rearrangement of the taxpayer’s investment among depreciable real and personal_property as tolerable where the overall effect was to reproduce the converted facility as closely as changed conditions would permit however the court indicated that sec_1033 required a reasonable degree of continuity in the nature of the assets as well as in the general character of the business maloof t c pincite the court was not persuaded that acquiring a manufacturing plant had the effect of reestablishing the taxpayer’s old business accordingly the court concluded that except for the purchases of inventory the taxpayer had not replaced his converted property with other_property similar_or_related_in_service_or_use within the meaning of sec_1033 in the instant case subsidiary was an owner-user of the converted property rather than an owner-investor accordingly the determination of whether corporation 5’s property qualifies as property similar_or_related_in_service_or_use to subsidiary’s converted property must be made under the functional_use_test application of the existing authority to the facts here leads us to conclude that the g owned by corporation do not qualify as property that is similar_or_related_in_service_or_use to the c that were destroyed although sec_1033 is a relief provision we believe the existing authority illustrates that the functional_use_test is fairly restrictive the property must have similar physical characteristics as well as being used for the same purpose moreover a showing that the general character of the business is unchanged is insufficient if the nature of the replacement_property is sufficiently dissimilar to that of the converted property although the properties are not required to be identical sec_1033 does contemplate a reasonable degree of continuity in the nature of the assets and a close relationship between the converted property and the replacement_property maloof t c pincite in this case the g comprise an interest_in_real_property for federal_income_tax purposes in contrast the c are physical structures or permanent improvements to real_estate describing the nature of the improvements the g cover property that is land based while the c are located at sea accordingly there are significant differences in the business risks attendant with the operation of the properties and more specifically subsidiary’s activities in operating the properties in addition the g provide rights to b while the c provide a physical mechanism for of a and b overall the physical characteristics and end uses of the properties are sufficiently dissimilar to disqualify the properties under the functional_use_test as articulated in the relevant revenue rulings and cases in addition we have considered the fact that only c d and e were damaged by storm in 964_f2d_361 5th cir the fifth circuit upheld the tax court’s decision to deny the taxpayers relief under sec_1033 in that case the taxpayers’ owned a nightclub that sustained fire damage the taxpayers used the insurance proceeds to repair the nightclub and also to purchase the land building and improvements at another location the service allowed deferral of the gain from the conversion to the extent amounts were used to repair and replace the converted property however the service did not treat the purchase of the land and improvements at the second location as property that was similar_or_related_in_service_or_use to the converted property the taxpayers argued that the purchase of a building could be a replacement for an involuntarily converted leasehold the fifth circuit agreed but indicated that the taxpayers’ reliance on this argument was misplaced because the taxpayers had not suffered an involuntary_conversion of their leasehold the purchase of the building replaced no damaged property and the funds used for its purchase do not fall within sec_1033 id pincite similarly in 66_tc_509 the tax_court concluded that sec_1033 requires a showing that the proceeds from the condemnation are used ‘for the purpose of replacing the property so converted ’ id pincite quoting 45_tc_635 aff’d 377_f2d_21 8th cir if the proceeds of the conversion are not used to purchase property to replace the converted property the benefits under sec_1033 do not accrue id pincite as in woodall subsidiary retained its underlying rights to the a and the other f located on the property and was able to restore the property to full productivity thus unlike the situation in revrul_72_433 the property at location y did not replace the destroyed property and restore subsidiary’s productivity to pre- conversion levels instead it augmented and expanded subsidiary’s investments in b because the acquisition of corporation did not replace damaged property we conclude the stock purchase falls outside the scope of sec_1033 on the issue of whether subsidiary may be entitled to defer recognition of gain under sec_1033 to the extent that the investment in the stock of corporation represented an investment in equipment similar_or_related_in_service_or_use to destroyed equipment you should be aware of the following authority after the decision in 66_tc_509 the taxpayer filed a motion to vacate the decision and for reconsideration based on a misunderstanding as to two paragraphs in the stipulation of facts the tax_court agreed to reconsider its opinion based on modified facts in 67_tc_518 aff’d 573_f2d_886 4th cir the modified stipulation of facts indicated that the primary asset owned by the corporation at the time the taxpayer acquired control was an investment in the amount of dollar_figure in ford motor creditor co revolving notes however the parties agreed that certain assets owned by the corporation would qualify as similar_or_related_in_service_or_use to the unimproved land that had been condemned on these facts the court remained unpersuaded that the taxpayer was entitled to sec_1033 relief the court distinguished templeton from other cases where taxpayers had qualified under sec_1033 by acquiring corporate stock the court determined that although the corporation owned some property similar to the property that had been condemned such property was not its principal asset after the taxpayer acquired his controlling_interest the court concluded that u nder sec_1033 a taxpayer’s acquisition of stock qualifies only if he thereby acquires control of a corporation whose assets consist principally of similar_property not owned by him immediately before the acquisition templeton t c pincite emphasis added this conclusion was affirmed by the court more recently in kahl v commissioner tcmemo_1986_240 where the court concluded that because the proceeds advanced to the corporation were not invested in assets consisting principally of similar_property the taxpayer did not purchase stock in the acquisition of control of a corporation owning such other_property within the meaning of sec_1033 as we understand the facts of this case at the time corporation was acquired by subsidiary its assets did not consist principally of property similar_or_related_in_service_or_use to subsidiary’s converted property assuming that position is sustained there is authority under templeton and kahl to argue that no part of the investment in corporation qualifies as replacement_property under sec_1033 issue if the g do not qualify as similar_property whether the gain resulting from the involuntary_conversion is taxable in the year the property was destroyed in the year the insurance claim was settled or in the years the insurance proceeds were received the taxpayer computes taxable_income using an accrual_method of accounting we agree that for an accrual basis taxpayer the gain should be recognized in part in year when the two partial payments were made and in part in year when the claim was settled in 60_tc_633 vacated without op 532_f2d_756 7th cir the taxpayer sustained a substantial fire loss in the taxpayer carried insurance to cover for business interruption as well as for losses from damage to inventory and other_property the taxpayer received approximately dollar_figure in insurance proceeds in as a result of damage to inventory however the taxpayer and its insurer did not immediately agree on the extent of the losses from business interruption both the taxpayer and the insurance_company submitted various proposals for computing the loss and agreement was not reached as to the extent of the losses until the taxpayer included the insurance recovery from the business interruption insurance in income in the service disputed the treatment of the business interruption insurance the service argued that all events fixing the taxpayer’s right to receive the insurance proceeds occurred in the tax_court disagreed reasoning that the insurance_company did not acknowledge liability for the taxpayer’s business_losses until thus in the court’s view the taxpayer’s right to receive the income was not fixed until in addition the court was not persuaded that all factors from which the amount of the loss was computed were known to the parties in accordingly the court concluded that the amount of income to which the taxpayer was entitled could not be determined with reasonable accuracy until the decision in curtis electro was eventually vacated because of a dispute related to the recomputation of the deficiency however the service acquiesced in the result set forth in the court’s opinion aod lexi sec_148 although the service disagreed that it was necessary for the insurance_company to expressly admit liability before the insurance proceeds could accrue as income to the taxpayer the service conceded that evidence in the record supported the finding that the amount to be received could not be ascertained with reasonable accuracy in similarly to curtis electro in the instant case the total amount subsidiary was entitled to was not susceptible of accurate determination until the dispute with the insurance_company was resolved however with respect to the proceeds actually received in year all events fixing subsidiary’s right to receive income in the amount received clearly had occurred consequently the part of the gain attributable to the amounts received in year should be recognized in year with the balance being recognized in year issue if the g qualify as similar_property whether the taxpayer is required to reduce its basis for purposes of computing depletion by the amount of gain realized but not recognized from the involuntary_conversion although we have concluded that the stock in the instant case does not qualify as replacement_property under sec_1033 because the g owned by corporation were not similar_or_related_in_service_or_use to the converted property we assume for purposes of this issue that it has been determined that the g are similar_or_related_in_service_or_use to the c d and e that were destroyed sec_1033 prescribes rules for the determination of the basis_of_property acquired through an involuntary_conversion prior to amendment sec_1033 provided that the basis_of_property acquired in a transaction described in subsection a which resulted in the nonrecognition of any part of the gain realized as the result of an involuntary_conversion would be the cost of such property decreased in the amount of the gain not so recognized if the property purchased consisted of more than one piece of property the basis would be allocated to the purchased properties in proportion to their respective costs this provision applied to involuntary_conversions occurring before date for involuntary_conversions occurring after date sec_1033 was amended to provide among other things that if the basis of stock in a corporation was decreased in the amount of nonrecognized gain an amount equal to the decrease would also be applied to reduce the basis_of_property held by the corporation at the time the taxpayer acquired control in this case the involuntary_conversion occurred in year thus the determination of basis is covered by the provisions of sec_1033 prior to amendment under these provisions assuming the timing requirements were met the c acquired by subsidiary outside the stock transaction would be subject_to a reduction in basis in an amount equal to the deferred gain resulting from the involuntary_conversion in addition assuming the g qualify as property similar_or_related_in_service_or_use to the converted property the stock of corporation would be subject_to a reduction in basis to reflect the deferred gain however the g would not be subject_to an adjustment to basis by reason of sec_1033 unless it is determined that subsidiary acquired the g directly rather than via a stock purchase in this case subsidiary takes the position that corporation having a interest in property purchased the remaining on date corporation 2's acquisition established a cost_basis for the property on the very same day corporation formed corporation in a sec_351 transaction3 and exchanged the newly acquired g for of corporation 5's stock by virtue of this transaction sec_351 provides generally that no gain_or_loss is recognized when property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control of the transferee corporation control under sec_368 means ownership of at least of the then issued voting_stock and at least of the total number of shares of all other classes of then issued stock of the corporation under sec_358 a transferor who transfers property to a corporation pursuant to sec_351 takes as his or her basis in the stock received the same basis as he had in the property transferred increased by any gain recognized on the exchange and decreased by any boot received corporation succeeded to corporation 2's basis in the g subsidiary then acquired all of corporation 5's stock and consistent with the provisions of sec_1033 prior to its amendment reduced its basis in the stock by the amount of gain realized but not recognized by reason of sec_1033 however subsidiary contends that the property including the g are still owned by corporation and consequently retain the same cost_basis at which they were acquired by corporation you have asked whether under the circumstances presented in this case these transactions can be stepped together with the result that subsidiary is considered to have purchased property directly from the joint venturers if so subsidiary would be required to reduce its basis in property under sec_1033 and as a participant in a sec_351 exchange would be viewed as exchanging property for of the stock of corporation the step_transaction_doctrine provides authority for arguing that certain economically meaningless steps of a transaction can be collapsed or ignored thus the issue is whether the step_transaction_doctrine can be applied in this case to eliminate economically meaningless steps courts have applied three alternative tests in deciding whether to invoke the step_transaction_doctrine in a particular transaction the tests applied are the end result test the mutual_interdependence_test and the binding_commitment_test 88_tc_1415 no one step transaction test is universally applied id pincite 702_f2d_1234 5th cir the less restrictive end result test links actions together if they are component parts of a single transaction intended from the outset to be executed for the purpose of reaching the ultimate result see penrod t c pincite the mutual_interdependence_test inquires whether the steps were so interdependent that the legal relations created by one transaction would have been fruitless without a completion of the series of transactions 11_tc_397 aff'd 177_f2d_513 3d cir sec_362 provides that the transferee corporation's basis in the properties received is the same as that in the hands of the transferor increased by the amount of any gain recognized by the transferor the emphasis under this test is on the relationship between the steps rather than on the end result see 688_f2d_520 7th cir therefore it is especially proper to disregard the tax effects of individual steps where it is unlikely that any one step would have been undertaken except in contemplation of the other integrating acts the binding_commitment_test first articulated by the supreme court in 391_us_83 states that a series of actions by a taxpayer will only be treated as a single integrated transaction if at the time the taxpayer took the first step he was under a binding commitment to take the later steps see security indus f 2d pincite some of the factors considered in determining whether there is a step transaction are proximity in time between the steps whether the steps are part of an integrated transaction whether there is a binding commitment and whether the step is contemplated by the parties see 95_f2d_732 4th cir as previously discussed in order for there to be a valid sec_351 transaction as contemplated by subsidiary the transferor in this case corporation would have to be in control of corporation as defined in sec_368 furthermore a valid sec_351 transfer requires that there be a valid business_purpose for the exchange see 688_fsupp_1129 n d tex aff'd 865_f2d_644 5th cir we conclude that the transaction reflects that corporation was never in control of corporation nor was there any business_purpose with respect to the transactions between them according to the facts as we understand them taxpayer and subsidiary had been negotiating with the independent owners of property during july august and early september of year nothing reflects that taxpayer or subsidiary intended the acquisition of the property to be consummated as a stock purchase at this time however it appears that by date taxpayer and subsidiary had decided it would be advantageous to arrange the transaction as a stock purchase for purposes of benefitting from sec_1033 in fact this appears to be a key element in setting up the purchase taxpayer’s subsequent date memorandum discloses other reasons for acquiring the property in the form of a stock purchase such as to limit its environmental liabilities to allow tracking of corporation 5's performance and to facilitate the potential disposition of corporation 5's assets however we believe the chronological sequence of documents indicates that the primary purpose for structuring the transaction as a stock purchase was to obtain tax benefits under sec_1033 it makes little sense for corporation all within the same day to purchase the property transfer the acquired assets in a purported sec_351 exchange for corporation 5's stock and sell the stock to subsidiary_corporation does not appear to have had a valid business_purpose for the exchange the series of agreements entered into by the parties in the transaction were all consummated in one day which is a factor demonstrating the transaction should be stepped together the documents also reflect that taxpayer provided substantial incentives to the individual owners of the property in order to guarantee the transaction was arranged as a stock purchase and to ensure that it obtained a cost_basis in property in addition to not having a business_purpose for entering into the transaction at no time was corporation in control of corporation for purposes of sec_351 corporation was merely a vehicle by which taxpayer and subsidiary arranged the purchase of property we believe it is significant that the president of corporation the owner of the largest interest in property prior to these transactions did not have any understanding as to the structure of the transactions by which property was sold and that he indicated that the parties’ tax attorneys were responsible for consummating the structure of the sale in sum we conclude it was economically meaningless for corporation to acquire property prior to its sale to subsidiary under either the mutual_interdependence_test or the end result test the series of transactions can be stepped together the service can disregard the transactions between corporation and the other joint venturers and between corporation and corporation because it is unlikely that corporation would have purchased property and undertaken the sec_351 transaction except for purposes of selling corporation to subsidiary therefore we believe the facts of this case support an argument that the mutual_interdependence_test is met furthermore we also believe that the end result test is met because of taxpayer’s influence on the structure of these transactions and the fact that they were clearly part of an overall plan for subsidiary and taxpayer to receive a step up in basis none of these meaningless steps would have been undertaken had it not been the strategy of taxpayer and subsidiary to acquire a step up in basis in the replacement properties case development hazards and other considerations potential litigating hazards first we have found no case law specifically deciding the issue of whether g are property that is similar_or_related_in_service_or_use to c d and e for purposes of sec_1033 second there is documentation contrived or not which suggests that there may have been valid business purposes other than tax advantages for setting up the transaction as a stock purchase the internal memorandum dated date indicates that taxpayer was concerned over exposure to environmental liabilities and supports an argument that this concern contributed to the decision to structure the transaction as a stock purchase instead of an asset purchase it appears that the impact of environmental liabilities further taxpayer may argue that the thus taxpayer may assert it has a legitimate concern over service is substituting its judgment for taxpayer’s in determining its exposure to risk as a result of the asset acquisition in addition we believe taxpayer can argue that by enacting sec_1033 congress specifically approved transactions such as those outlined in this case where taxpayers set up their transactions to take advantage of the involuntary_conversion provisions through the use of a stock purchase the difference in the basis of replacement_property for depreciation or depletion purposes that resulted from a stock acquisition compared with a direct asset purchase was eventually remedied by congress in the small_business job protection act sbjpa of effective date see blue_book joint_committee on taxation 104th congress 2d session jcs-12-96 with respect to section of the sbjpa ‘96 however the fact that a legislative fix was necessary supports a possible assertion that the transaction as consummated in year prior to the effective date of sbjpa ‘96 was nothing more than good tax planning as part of an overall strategy to acquire property limit taxpayer’s exposure with respect to environmental liabilities and secure the benefits under sec_1033 of purchasing property through a stock purchase rather than an asset purchase see 293_us_465 pincite the legal right of a taxpayer to decrease the amount of what otherwise would be his taxes or altogether avoid them by means which the law permits cannot be doubted finally we bring 46_tc_41 nonacq 1974_2_cb_5 withdrawing acq 1967_2_cb_3 to your attention in john richard the taxpayer’s insured business property was destroyed by a fire the insurance proceeds exceeded the taxpayer’s adjusted_basis in its property the taxpayer decided to purchase a replacement facility in another state and for various business reasons decided to create a new company to purchase and operate the new facility the taxpayer organized the new company and purchased a controlling_interest in stock approximately five days later the newly formed company purchased the replacement_property there was no dispute that the replacement_property was similar_or_related_in_service_or_use to the destroyed property the service argued that the acquisition of the newly formed company’s stock did not comply with the requirements of sec_1033 because the new company did not own the replacement_property at the time the taxpayer acquired control the tax court rejected this argument concluding that it was not necessary for the new company to be in possession of the replacement_property at the time the taxpayer acquired control the organization of the new corporation the acquisition of its stock by the taxpayer and the purchase of the mill were merely steps in an integrated transaction having for its purpose the replacement of the taxpayer’s involuntarily converted property id pincite the service has issued a nonacquiesce to the result in john richard however the case has not been overruled presumably a similar case tried in tax_court would be controlled by its outcome more importantly we bring this case to your attention because it suggests that at least when dealing with sec_1033 issues the court may show more than usual tolerance of transactions that are admittedly integrated case development cid other considerations this case was coordinated with passthroughs special industries p si p si expressed concern with the statement in the incoming memorandum indicating that taxpayer suffered no loss to the value of its f as a result of storm p si takes issue with this statement as a factual matter according to p si it is axiomatic in the valuation of f that a fully equipped and operating f will have a higher value than a non-operating property without equipment all other things being equal thus while it appears that subsidiary suffered no reduction in the quantity of recoverable reserves as a result of storm subsidiary nevertheless suffered a substantial decrease in the value of the f although we do not believe the fact that subsidiary may have suffered an economic loss to the value of its property alters our conclusions as to whether it is entitled to defer gain from an involuntary_conversion under sec_1033 we bring this matter to your attention so that any confusion as to the facts of this case and our position with respect to the valuation of f may be avoided in addition in connection with issue we have considered the strength of your proposed agency argument and on the whole we do not believe an argument that corporation acted as the agent of subsidiary is likely to be successful whether the corporation operates in the name and for the account of the principal binds the principal by its actions transmits money received to the principal and whether receipt of income is attributable to the services of employees of the principal and to assets belonging to the principal id pincite as the court indicated the business_purpose of the agent must be the carrying on of the normal duties of an agent id in 485_us_340 the court again considered whether a corporation was the agent of several partnerships owned by the taxpayers in bollinger the court affirmed the validity of the national carbide factors and determined that a genuine agency relationship existed however in bollinger the court’s determination rested largely on a written_agreement which expressly indicated that the corporation was acting as the taxpayers’ agent id pincite in the instant case although it is clear that subsidiary_corporation and corporation were acting in concert and that the transactions were prearranged it is not so clear that corporation and corporation were acting as the agents of subsidiary there was no direct relationship between either taxpayer or subsidiary and the two corporations and the transactions benefitted all parties thus it is not obvious from the facts that either taxpayer or subsidiary exercised control_over corporation and corporation further as we understand the existing facts they do not indicate that any of the national carbide factors have been satisfied for example there is no indication that subsidiary was bound by any actions of either corporation or corporation or that parties dealing with corporation and corporation believed they were dealing with subsidiary in sum we do not find your argument based on agency principles particularly persuasive unless further facts are developed indicating that corporation and or corporation were controlled by subsidiary or taxpayer in these transactions such as facts to indicate the existence of a written_agreement between the parties facts showing the transaction was financed by subsidiary or taxpayer or facts demonstrating that employees of subsidiary or taxpayer were involved in the negotiations between the joint venturers we would not recommend pursuing the argument that any members of the joint_venture were agents of subsidiary or taxpayer deborah a butler assistant chief_counsel clifford m harbourt s by clifford m harbourt senior technician reviewer income_tax accounting branch field service division
